UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
NEHEMIAH BELLAMY,

                       Plaintiff,
                                                  ORDER
           -against-                              18-CV-5454(JS)(AKT)

KINGS COUNTY, NEW YORK COUNTY, KINGS
COUNTY POLICE DEPARTMENT COMMANDER
JOHN DOE, JOHN DOE DETECTIVES, JOHN
DOE POLICE OFFICERS, NYC DEPARTMENT
OF CORRECTIONS, and WARDEN OF OBCC
JOHN DOE,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Nehemiah Bellamy, pro se
                    18A4488
                    Clinton Correctional Facility
                    P.O. Box 2001
                    Dannemora, New York 12929

For Defendants:        No appearances.

SEYBERT, District Judge:

           On September 24, 2018, incarcerated pro se plaintiff

Nehemiah Bellamy (“Plaintiff”) filed a Complaint in this Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Kings County,

New York County, Kings County Police Department Commander John Doe

(“KCPD Comm. Doe”), “John Doe Detectives” at the 67th Police

Precinct in Brooklyn, “John Doe Police Officers” at the 73rd Police

Precinct   in    Brooklyn,   the   N.Y.C.   Department   of   Corrections

(“NYCDOCS”), and the Warden of OBCC (“Warden Doe” and collectively

“Defendants”).    However, Plaintiff did not pay the filing fee nor
did he file an application to proceed in forma pauperis and the

required    Prisoner    Litigation         Authorization       form     (“PLRA”).

Accordingly, by Notice of Deficiency dated September 28, 2018,

(see Docket Entry 2), Plaintiff was instructed to either remit the

filing fee or complete and return the enclosed application to

proceed in forma pauperis and PLRA in order for the case to

proceed.      On   October    9,       2018,    Plaintiff     timely   filed   an

application to proceed in forma pauperis together with the PLRA.

(See IFP Mot., Docket Entry 7.)

            Upon   review    of    the   declaration     in    support    of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.          See 28 U.S.C. § 1915(a)(1).                Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, for the reasons that follow, the Complaint is sua sponte

DISMISSED    pursuant   to        28   U.S.C.     §§   1915(e)(2)(B)(i)-(ii),

1915A(b).   Plaintiff is granted leave to file an Amended Complaint

as set forth below within thirty (30) days from the date of this

Order.

                                   BACKGROUND

            Plaintiff’s brief Complaint is submitted on the Court’s

Section 1983 complaint form and alleges, in its entirety:1


1 All material allegations in the Complaint are assumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
      On or about September 24, 2016 throughout September 30,
      2016 and continued to March of 2017, [ ] [i]n the County
      of Kings, John Doe Police Officers for 73rd Police
      Department stopped me for traffic violations and
      arrested me between Linden Blvd. and Vermont. At Police
      Dept. processed with a home address for Long Island.
      Then told I was on Detective Alert for 1st Degree Robbery
      and had to go for interview and line up at 67th Police
      Department where two John Doe Detectives processed me
      for a line up suspect for Robb. 1st. I was not selected
      from line up but was arrested for Robbery 1st Degree.
      I was processed and transported to Central Booking
      holding for arraignment. The initial arrest was about
      8 A.M. The Robbery arrest was about 2 PM at 67th PD
      until 6 or 7 PM. I was transferred to New York County
      Department of Corrections at OBCC and held inside the
      Bull Pen for 4 days under in humane conditions before
      obtaining a housing location. On or about 9/24/2016 I
      was arraigned on the traffic ticket and ROR but held at
      approximate $50,000.00 bail for the Robbery charge. On
      or about 9/30/16 ROR on robbery charge. And on or about
      March of 2017, the Robbery criminal complaint was
      dismissed.

(Compl. ¶ II.)    As a result of the foregoing, Plaintiff claims to

have suffered “anxiety, slander and libel by the discrimination

and   inhumane   treatment   throughout   the   arrest,   detention   and

dismissal of the fraudulent accusations of criminal liability.

Prejudice by records used for employment and debts incurred by

incarceration and expenses.”        (Compl. ¶ II.A.)        For relief,

Plaintiff seeks to remove “[a]ll records reflecting the Robbery




Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).
Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.
charges [ ] and all prints and photographs” of Plaintiff.                 (Compl.

¶ III.)      Plaintiff also seeks to recover a monetary award in the

approximate sum of $2.3 million.          (Compl. ¶ III.)

                                    DISCUSSION

I. In Forma Pauperis Application

              Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.          See 28 U.S.C. § 1915(a)(1).               Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.     §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.          See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).      However,       a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.
Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).       “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”     Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).    While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Rule 8 of the Federal Rules of Civil Procedure

            Pursuant to Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”      FED.

R. CIV. P. 8(a)(2); Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

512, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002).    This short and plain

statement must be “sufficient to give the defendants fair notice

of what the plaintiff’s claim is and the grounds upon which it

rests.”     Jones v. Nat’l Commc’ns and Surveillance Networks, 266

F. App=x 31, 32 (2d Cir. 2008) (internal quotation marks and

citations omitted) (unpublished opinion).      “The statement should

be plain because the principal function of pleadings under the
Federal Rules is to give the adverse party fair notice of the claim

asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

          Under the now well-established Iqbal/Twombly standard,

a complaint satisfies Rule 8 only if it contains enough allegations

of fact to state a claim for relief that is “plausible on its

face.”   Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.             This

“plausibility standard” is governed by “[t]wo working principles.”

Iqbal, 556 U.S. at 670, 678; accord Harris v. Mills, 572 F.3d 66,

71-72 (2d Cir. 2009).      First, although the Court must accept all

allegations   as   true,   this   “tenet”   is   “inapplicable    to   legal

conclusions;@ thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice,” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at

555, 557 (a pleading that offers “labels and conclusion” or “naked

assertion[s]” devoid of “further factual enhancement” does not

satisfy Rule 8).    Second, only complaints that state a “plausible

claim for relief” can survive a motion to dismiss.               Iqbal, 556

U.S. at 679.       Determining whether a complaint does so is “a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.”           Id.; accord Harris,

572 F.3d at 72.       “When a complaint does not comply with the

requirement that it be short and plain, the court has the power,

on its own initiative or in response to a motion by the defendant,
to strike any portions that are redundant or immaterial . . . or

to dismiss the complaint.”      Salahuddin, 861 F.2d at 42; see also

Shomo v. State of N.Y., 374 F. App’x 180, 182 (2d Cir. 2010)

(unpublished   opinion)   (“a   court    has   the   power   to    dismiss   a

complaint that is ‘prolix’ or has a ‘surfeit of detail’”).

          Here, as is readily apparent, Plaintiff’s Complaint does

not comport with the pleading requirements of Rule 8.             Plaintiff’s

submission is largely conclusory and devoid of sufficient factual

allegations such that the Defendants have “fair notice of the

claim[s] asserted” against them.        Indeed, although Plaintiff names

seven Defendants, he does not include any factual allegations of

conduct or inaction attributable to each Defendant.               Because the

Complaint does not include “a short and plain statement of the

claim showing that the pleader is entitled to relief” pursuant to

Rule 8, the Complaint is DISMISSED WITHOUT PREJUDICE.

IV. Section 1983

          Section 1983 provides that

     [e]very person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     ... subjects, or causes to be subjected, any citizen of
     the United States ... to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured.

42 U.S.C. § 1983.   To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)




                                   7
the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”           Rae v. Cty. of Suffolk, No.

07–CV–2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting

Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999)).

            It is well-established that a municipality, such as

Kings County or New York County, cannot be held liable under §

1983 on a respondeat superior theory.          See Monell v. Dep’t of Soc.

Servs. of N.Y.C., 436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L.

Ed. 2d 611 (1978); Roe v. City of Waterbury, 542 F.3d 31, 36 (2d

Cir.    2008).    To    prevail   on   a   Section   1983   claim   against   a

municipality, a plaintiff must show “that ‘action pursuant to

official    municipal    policy’   caused     the    alleged   constitutional

injury.”    Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011)

(quoting Connick v. Thompson, 563 U.S. 51, 60, 131 S. Ct. 1350,

1359, 179 L. Ed. 2d 417 (2011)); see also Monell, 436 U.S. at 690–

91.     “[L]ocal governments . . . may be sued for constitutional

deprivations visited pursuant to governmental ‘custom’ even though

such a custom has not received formal approval through the body’s

official decisionmaking channels.”           Monell, 436 U.S. at 690–691

(internal citation omitted).

            Here, even affording the pro se Complaint a liberal

construction, Plaintiff has not alleged any facts from which the

Court    could   reasonably   construe     “action    pursuant   to   official

municipal policy.”       Cash, 654 F.3d at 333; Torraco v. Port Auth.



                                       8
of New York and New Jersey, 615 F.3d 129, 140 (2d Cir. 2010) (To

establish liability “[the] plaintiff is required to plead and prove

three elements: (1) an official policy or custom that (2) causes

the plaintiff to be subjected to (3) a denial of a constitutional

right.” (Internal quotation marks and citation omitted).            Thus,

Plaintiff’s Section 1983 claims against Kings County and New York

County are not plausible and are thus DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii); 1915A(b).

V. Leave to Amend

          Given   the   Second   Circuit’s   guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir.2000), the Court has carefully considered whether leave to

amend is warranted here.    Plaintiff is GRANTED leave to amend the

Complaint to allege his claims in accordance with Federal Rule of

Civil Procedure 8’s requirements and the guidance set forth above.

If there are individuals that Plaintiff seeks to name as Defendants

in his Amended Complaint and he cannot identify the individuals

personally involved in the constitutional deprivations within the

time allowed in this Order, he may designate those Defendants as

“John/Jane Doe, working at (location) on (date)” in the caption

and in the body of the Amended Complaint and provide descriptive

information of those individuals in the body of the Amended

Complaint to allow for their subsequent identification.



                                   9
              Any Amended Complaint shall be clearly labeled “Amended

Complaint”, shall bear the same docket number as this Memorandum

and Order, 18-CV-5454, and shall be filed within thirty (30) days

from the date of this Memorandum and Order.       If Plaintiff does not

timely file an Amended Complaint, judgment shall enter and this

case will be marked closed.

                               CONCLUSION

              For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED for failure to state a claim pursuant to 28

U.S.C.   §§    1915(e)(2)(B)(i)-(ii),   1915A   (b)(1).   Plaintiff   is

GRANTED LEAVE TO FILE AN AMENDED COMPLAINT in accordance with this

Memorandum and Order.        Any Amended Complaint shall be clearly

labeled “Amended Complaint”, shall bear the same docket number as

this Memorandum and Order, 18-CV-5454, and shall be filed within

thirty (30) days from the date of this Memorandum and Order.          If

Plaintiff does not timely file an Amended Complaint, judgment shall

enter and this case will be marked closed.

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




                                   10
          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.


                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT
                                      JOANNA SEYBERT, U.S.D.J.


Dated:    May   16 , 2019
          Central Islip, New York




                               11
